DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amendment filed April 8, 2021. 
Claims 1, 3-12 are pending in the application.

Response to Arguments
Applicant’s arguments, see Remarks, filed April 8, 2021, with respect to slave informing master of accuracy information in the recited claims have been fully considered and are persuasive.  The 35 USC 103 rejection of independent claims 1, 11 and 12 has been withdrawn.  Updated search by Examiner has determined that prior art does not teach or suggest slave informing master of accuracy information. In the context of the claims, there is accuracy information provided to the slave, but not the slave informing the master of accuracy information. 

Allowable Subject Matter
Claims 1, 3-11 and 12 (renumbered 1-11) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, directed to a communication system, independent Claim 11, directed to a communication device that performs functional limitations similar to those performed by the slave device in the system of claim 1, and independent Claim 12, directed to a communication method in a communication 
Prior art of record teaches each slave device performing time synchronization with a first communication device connected adjacent to each time slave at a master side on the network, as may be seen in Tanwar (e.g., FIGS. 1-3; ¶ [0019] [0020] [0022] [0031] [0035]), Shimizu et al, U.S. Patent Application Publication No. 20180062780 A1 (e.g., ¶ [0073]), Bin Sediq et al, U.S. Patent Application Publication No. 20160095075 A1 (e.g., ¶ [0145]) and Kozaki et al, U.S. Patent Application Publication No. 20130266306 A1 (e.g., ¶ [0015]), and a slave being provided synchronization accuracy information, as may be seen in Andersson, U.S. Patent Application Publication No. 20200169345 A1 (e.g., FIG. 1; ¶ [0049] [0062]-[0064]).
The prior art of record does not teach or fairly suggest, individually or in combination, or render obvious the limitations that relate to each slave device providing synchronization accuracy information to the master, i.e., each slave device notifying the time master of time synchronization information indicating time synchronization accuracy of the each time slave obtained by the synchronization module, the synchronization module corrects time of the each time slave by using a difference between time of the first communication device and the time of the each time slave as a time adjustment value, and the communication module notifies the time master of the time adjustment value as the time synchronization information.
Claims 3-10, dependent from claim 1, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471